29. Defence of the parliamentary immunity of Mr Luigi de Magistris (
(IT) Madam President, I should like to have something clarified. I should like to know whether the vote we are about to take is the result of an automatic procedure or of a specific request made by Mr de Magistris, who has earned a reputation over the years for attacking the privileges of politicians, saying they should defend themselves in court and not seek loopholes to avoid it. Essentially, I should like to know whether Mr de Magistris asked for immunity or whether this is an automatic procedure.
Madam President, please can you clarify this issue, because if Mr de Magistris is seeking to avoid trial ...
(The President cut off the speaker)
Mr Silvestris, may I respond? You asked if Mr de Magistris requested immunity or if it is an automatic procedure? Who did you ask?
I am told that Mr de Magistris requested the defence of his immunity.